i          i        i                                                               i      i      i




                                  MEMORANDUM OPINION


                                         No. 04-08-00647-CV

      IN THE MATTER OF THE ESTATE OF JOHN ROBERT BONNER, Deceased

                          From the Probate Court No. 2, Bexar County, Texas
                                    Trial Court No. 2005-PC-1878
                              Honorable Tom Rickhoff, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: January 28, 2009

DISMISSED

           After this court granted appellant Michelle L. Valicek two extensions of time, appellant’s

brief was due on December 1, 2008. No appellant’s brief or additional motion for extension of time

has been filed. On December 30, 2008, this court ordered appellant to show cause in writing by

January 9, 2009, why this appeal should not be dismissed for want of prosecution. Appellant did not

respond. The appeal is therefore dismissed for want of prosecution. See TEX . R. APP . P. 38.8(a)(1),

42.3(b). Costs of appeal are taxed against appellant.



                                                               PER CURIAM